       Case 1:12-cv-00022-BLW Document 357 Filed 11/18/19 Page 1 of 2



LAWRENCE G. WASDEN
ATTORNEY GENERAL

STEVEN L. OLSEN, ISB #3586
Chief of Civil Litigation

CYNTHIA L. YEE-WALLACE, ISB #6793
cynthia.wallace@ag.idaho.gov
BRIAN V. CHURCH, ISB #9391
brian.church@ag.idaho.gov
Deputy Attorneys General
954 W. Jefferson Street, 2nd Floor
P.O. Box 83720
Boise, ID 83720-0010
Telephone: (208) 334-2400
Facsimile: (208) 854-8073

      Attorneys for Defendants

                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF IDAHO

K.W., by his next friend D.W, et al.,            )
                                                 )   Case No. 1:12-cv-00022-BLW
                      Plaintiffs,                )   (lead case)
vs.                                              )
                                                 )
RICHARD ARMSTRONG, in his official capacity as   )   Case No. 3:12-cv-00058-BLW
Director of the Idaho Department of Health and   )
Welfare, et al.,                                 )   NOTICE OF FILING DVD
                                                 )   CONTAINING EXHIBITS
                      Defendants.                )
___________________________________________      )
TOBY SCHULTZ, et al.,                            )
                                                 )
                      Plaintiffs,                )
vs.                                              )
                                                 )
RICHARD ARMSTRONG, in his official capacity as
                                                 )
Director of the Idaho Department of Health and
                                                 )
Welfare, et al.,
                                                 )
                      Defendants.                )
                                                 )




NOTICE OF FILING DVD CONTAINING EXHIBITS - 1
         Case 1:12-cv-00022-BLW Document 357 Filed 11/18/19 Page 2 of 2



       Defendants hereby notify the Court and counsel that they have submitted one DVD,

containing video recordings of the October 29, 2019 meeting at the Idaho Council on

Developmental Disabilities, and the November 12, 2019 Community NOW! meeting, which are

Exhibits 3 and 6 to the Second Declaration of Cynthia Yee-Wallace in Support of Amended

Motion to Respond to Dkt. 353, Motion for Clarification, and Motion to Allow Limited

Discovery to the Clerk for filing.

       DATED: November 18, 2019.

                                           STATE OF IDAHO
                                           OFFICE OF THE ATTORNEY GENERAL


                                           By:    /s/ Cynthia Yee-Wallace
                                                      CYNTHIA YEE-WALLACE
                                                      Deputy Attorney General


                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 18, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which sent a Notice of Electronic Filing to
the following persons:

 Richard Alan Eppink                             James Piotrowski
 reppink@acluidaho.org                           james@idunionlaw.com

 Marty Durand                                    Molly Kafka
 marty@idunionlaw.com                            mkafka@acluidaho.org



                                                    /s/ Cynthia Yee-Wallace
                                                        CYNTHIA YEE-WALLACE
                                                        Deputy Attorney General




NOTICE OF FILING DVD CONTAINING EXHIBITS - 2
